DETAILED ACTION
This communication is in response to the Arguments and Amendments filed on 06/22/2021. Claims 1-4, 6-19, 21-23 are pending and have been examined. 
All previous Objections/Rejections not mentioned in this Office Action has been withdrawn by the Examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
The Applicant has amended the independent claims to incorporate subject matter from claims 5 and 20 as well as add new limitations of “digital link”, “the sequential order within the text content”, and “receiving a user selected of a displayed element will cause real-time playback or display of content containing the selected element by way of the digital link”. Hence, the Applicant’s arguments are moot in view of new grounds for rejection. Please see below claim mappings for the newly mapped limitations. 
The Applicant’s amendment have overcome the 35 USC 101 abstract rejections.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-4, 6-19, 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. More specifically, the term “digital link” as currently recited in claim 1 is not supported by the Specification. The Examiner finds occurrences of “digital” with respect to a DSP, digital logic, digital control, digital elements, digital and analog electronics, digital discrete components, and digital format. However, there is no support for the term “digital link” and what that is meant to encompass. Hence, the applicant is suggested to remove such limitation or provide support for the newly added term. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 12, 16, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cox (US 2012/0179465) in view Sweeney (US 2011/0282919) in view of Yadav (US 2016/0118060).
As to claim 1, Cox teaches a process for extracting and displaying relevant information from a content source, wherein the process is a digital process executing on a computing of logic device (see [0054], word cloud for a conversation, [0066], digital representation and see [0023], which is carried out by a computer), comprising: 
Acquiring content digitally (see [0066], digital representation) from at least one of a real-time stream or a pre-recorded store, wherein the content includes at least one of audio, video or text (see [0058], acquires audio and see [0002], real-time generation of audio content summaries, see Figure 6, step 602 and 606, audio and text); 
specifying a cloud lens defining at least one of a segment duration or length, wherein the segment comprises at least one of all or a subset of at least one of a total number of time-ordered for audio or video or sequence ordered for text content Cloud Elements (see [0069], where word cloud is generated after every segment and can also 
Applying at least one cloud filter to rank the level of significance of each Cloud Element associated with a given segment (see [0004], where word clouds based on words used most frequently and see [0069], where frequency of word usage is used to summarize text); 
Constructing at least one graphical cloud comprising a visualization derived from the content that is comprised of filtered Cloud Elements (see [0069], where word cloud is generated and see [0078], based on summarizing text).
However, Cox does not specifically teach scrolling the Cloud Lens through segments to display the Graphical Cloud of significant Cloud Elements and synchronizing.  
Sweeney does teach Receiving user input Specifying a cloud lens defining at least one of a segment duration or length, wherein the segment comprises at least one of all or a subset of at least one of a total number of time-ordered for audio or video content or sequence-ordered for text content cloud elements (see Figure 9, position indicator 99 and see [0115], which allows display corresponding to specific time and allows for user selection);
 at least one of scrolling the cloud lens through subset segments or displaying a segment of the entire content to display on a digital display the graphical cloud of significant cloud elements wherein the display of the cloud elements is displayed (see [0106] and Figure 9, slider 98, which allows scrolling over time based on user selection of time segment to present the word cloud in response to the selection based (i.e. cloud 
synchronizing each element displayed in the graphical cloud with the content by way of a digital link between the element and the corresponding portion of the content …and receiving a user selection of a displayed element will cause real-time playback or display of the portion of content containing the selected element by way of the digital link (see [0115], where slider bar is synchronized with cloud as when user selects specific time the upper and lower display portions update) (e.g. The two limitations synchronizing and receiving limitations are similar to each other where cloud is synchronized with the slider and presents the updated cloud based on user selection);
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the word cloud as taught by Cox with the scrolling as taught by Sweeney in order to allow average computer user to create, visualize and manipulate a data structure (see Sweeney [0016]).
However, Cox in view of Sweeney does not specifically teach wherein, the displayed arrangement of the cloud elements is determined both by significance and at least one of the order in time for audio or video content or sequence order the sequential order within the text content of significant cloud elements within each segment.
Yadav does teach wherein, the displayed arrangement of the cloud elements is determined both by significance and at least one of the order in time for audio or video content or sequence order the sequential order within the text content of significant 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the word cloud as taught by Cox in view of Sweeney with the arrangement as taught by Yadav in order to allow average computer user to create, visualize and manipulate a data structure (see Sweeney [0016]) and to prevent the user from having to forward and rewinding content in order to access points of interest (see Yadav [0003]).

	As to claim 2, Cox in view of Sweeney in view of Yadav teaches all of the limitations as in claim 1, above.
	Furthermore, Cox teaches wherein cloud elements are derived from source content through at least one of transformation or analysis (see [0069], [0004], where frequency of words used in generation of cloud)  and comprise at least one of graphical elements including words(see [0069], [0004], where frequency of words used in generation of cloud), word phrases, complete sentences, icons, avatars, emojis, representing words or phrases at least one of spoken or written (See [0058], derived 
	
As to claim 3, Cox in view of Sweeney in view of Yadav teaches all of the limitations as in claim 1, above.
	Furthermore, Sweeney teaches wherein scrolling is performed through segments, where segments are defined by either consecutive or overlapping groups of cloud elements (see [0115], where slider bar 98 can be manipulated by user to  position an indicator 99 and see Figure 9, which shows position and state of cloud workspace).  

As to claim 4, Cox in view of Sweeney in view of Yadav teaches all of the limitations as in claim 1, above.
	Furthermore, Cox teaches wherein the at least one cloud filter comprises at least one of cloud element frequency including number of occurrences within the specified cloud lens segment (see [0069], frequency of word usage based on segments), the number of occurrences across the entire content sample (see [0004], frequently used words related to prominence of document), word weight, complexity including number of letters, syllables, , syntax including grammar-based, part-of-speech, keyword, terminology extraction, word meaning based on context, sentence boundaries, emotion, or change in audio or video amplitude including loudness or level variation.  

As to claim 6, Cox in view of Sweeney in view of Yadav teaches all of the limitations as in claim 1, above.
	Furthermore, Cox teaches wherein speech portions of the audio/video are transformed to text (see Figure 6, step 602 and 606, audio and text) , using at least one of automatic speech recognition, transcription, automated transcription or a combination of both (see Figure 6, step  606, speech to text).  

As to claim 12, Cox in view of Sweeney in view of Yadav teach all of the limitation as in claim 6, above.
	Furthermore, Cox teaches wherein Digital Signal Processing is applied to produce metrics comprising at least one of signal amplitude, dynamic range, including speech levels and speech level ranges (for at least on of audio or video), visual gestures (video), speaker identification (at least one of audio or video) (see [0056], speaker identification), speaker change (at least one of audio or video) (see [0083], speaker change is detected), speaker tone, speaker inflection, person identification (at least one of audio or video) (see [0056], speaker identification), color scheme (video), pitch variation (at least one of audio or video) and speaking rate (at least one of audio or video).  

As to claim 16, Cox in view of Sweeney in view of Yadav teach all of the limitation as in claim 6, above.


As to claim 23, Cox in view of Sweeney in view of Yadav teach all of the limitation as in claim 1, above.
	Furthermore, Sweeney teaches wherein cloud elements may be compound cloud elements comprising two or more cloud elements (see Figure 9, global workspace 92, shows compound element of home renovation), and at least one of time or sequence order is maintained within the display of the compound elements and within the entire display for the selected segment (see Figure 9, where workspace is a cloud based on time selected from scrolling 99 and see [0115]).

Claims 7-11, 14, 18, 19, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cox in view of Sweeney in view of Yadav as applied to claim 1 above, and further in view of Branton (US 2014/0229159).
As to claim 7, Cox in view of Sweeney in view of Yadav teach all of the limitations as in claim 1, above.

	Branton does teach wherein transformations and analysis determines at least one of element attributes or element associations for cloud elements, which support the cloud filter ranking of cloud elements including part-of-speech tag rank, or when present, may form the basis to combine multiple, subordinate cloud elements into a single compound cloud element (see [0031], where multiple parts of speech can be identified and used for summarization such as nouns and verbs and see [0033], summary tag generation).  
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the word cloud as taught by Cox in view of Sweeny in view of Yadav with the part of speech rank as taught by Branton in order to summarize documents more simply and efficiently (see Branton [0011]).

As to claim 8, Cox in view of Sweeney in view of Yadav in view of Branton teaches all of the limitations as in claim 7, above.
	Furthermore, Branton teaches wherein text cloud elements comprise at least one of element attributes comprising a part-of-speech tag including for English language, noun, proper noun, adjective, verb, adverb, pronoun, preposition, conjunction, 

As to claim 9, Cox in view of Sweeney in view of Yadav in view of Branton teaches all of the limitations as in claim 7, above.
	Furthermore, Branton teaches wherein text cloud elements comprise at least one of element associations based on at least one of a part-of-speech attribute including noun, adjective, or adverb and its associated word cloud element with a corresponding attribute including pronoun, noun or adjective (see [0031], where associations such as combination of part of speech can be used such as nous and verb).  

As to claim 10, Cox in view of Sweeney in view of Yadav in view of Branton teaches all of the limitations as in claim 7, above.
	Furthermore, Branton teaches wherein syntax analysis to extract grammar based components is applied to the transformational output text comprising at least one part-of- speech, including noun, verb, adjective, parsing of sentence components, and sentence breaking, wherein syntax analysis includes tracking indirect references, including the association based on parts-of-speech, thereby defining element attributes and element associations (see [0038], linguistic analysis performed such as pos tagging, lexing, stemming, parsing and see [0024], which describes the linguistic tagger and see [0031], which uses multiple parts of speech in combination).  


	Furthermore, Branton teaches wherein semantic analysis to extract meaning of individual words is applied comprising at least one of recognition of proper names (see [0030], nouns are identified and see [0038], semantic analysis), the application of optical character recognition (OCR) to determine the corresponding text (see [0037], OCR), or associations between words including relationship extraction, thereby defining element attributes and element associations (see [0038], sentence identification, noun identification and phrases that appear).  

As to claim 14, Cox in view of Sweeney in view of Yadav in view of Branton teaches all of the limitations as in claim 7, above.
	Furthermore, Branton teaches wherein the cloud filter comprises: Determining an element-rank factor assigned to each cloud element, based on results from content transformations and natural language processing analysis (see [0041], where nouns are ranked based on frequency counter), prioritized part-of-speech element attributes from highest to lowest: proper nouns, nouns, verbs, adjectives, adverbs, and others (see [0041], ranking and see [0031], where other parts of speech can be identified and used); Applying the element-rank factor to the cloud element significance rank already determined for each word element in the graphical cloud (see [0008], where for each noun a score is identified and added to the score of the sentence in order to select the sentence which satisfies the threshold).  


	Furthermore, Cox teaches wherein the cloud filter includes assigning highest ranking to predetermined keywords (see [0079], extra weight added to identified key words).  

As to claim 19, Cox in view of Sweeney in view of Yadav in view of Branton teaches all of the limitations as in claim 18, above.
	Furthermore, Cox teaches wherein predetermined visual treatment is applied to display of keywords (see [0078], where word cloud is generated and visualizing as in Figure 4). 

As to claim 22, Cox in view of Sweeney in view of Yadav in view of Branton teaches all of the limitations as in claim 7, above.
	Furthermore, Cox teaches wherein the display of time or sequence order is in reading order, including for English at least one of from top to bottom, from left to right, or both (see Figure 4, where information is presented in a time order where language is English and is top to bottom and left to right).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cox in view of Sweeney in view of Yadav as applied to claim 6 above, and further in view of Johnson (US 2015/0150023).

However, Cox in view of Sweeney does not specifically teach wherein Emotional Analysis is applied to estimate emotional states.  
Johnson teaches wherein emotional analysis is applied to estimate emotional states (see [0122], where emotion and sentiment analyzed with respect to comments and provided in a word cloud).  
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the word cloud as taught by Cox in view of Sweeny in view of Yadav with the emotion analysis as taught by Johnson in order to allow the user to view information in a particular way (see Johnson [0121]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cox in view of Sweeney in view of Yadav in view of Branton as applied to claim 7 above, and further in view of Kim (US 2014/0129634).
As to claim 15, Cox in view of Sweeney in view of Yadav in view of Branton teaches all of the limitations as in claim 7.
Furthermore, Cox teaches a graphical weighting of cloud elements, including words, word-pairs, word-triplets and other word phrases (see [0069], where word clouds od specific words based on frequency provided) and  emphasizing certain words (see Figure 4) with larger font sizes and darker shades.
Furthermore, Branton further teaches the same (see [0075]-[0076]).

Kim does teach further comprising implementing a graphical weighting of cloud elements, including words, word-pairs, word-triplets and other word phrases wherein muted colors and smaller fonts are used for lower ranked elements and brighter color and larger font schemes for higher ranked elements, with the most prominent cloud elements based element-ranking displayed in the largest, brightest, most pronounced graphical scheme (see [0058],where positive words and frequently appearing word is shown in large font and light color, whereas negative word and lower frequent words are show in dark and smaller font).  
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the word cloud as taught by Cox in view of Sweeny in view of Yadav in view of Branton with the color and font as taught by Kim in order to allow a user to directly understand why content has received attention from social media (see Kim [0058]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cox in view of Sweeney in view of Yadav as applied to claim 1 above, and further in view of Setlur (US 2011/0238750).
As to claim 17, Cox in view of Sweeney in view of Yadav teaches all of the limitations as in claim 1.
	However, Cox in view of Sweeney in view of Yadav does not specifically teach further comprising combining a segment length defined by the cloud lens with a ranking criteria for the cloud filter to define the density of cloud elements within a displayed segment is defined.  
	Setlur does teach further comprising combining a segment length defined by the cloud lens with a ranking criteria for the cloud filter to define the density of cloud elements within a displayed segment is defined (see [0071], where tag size proportion is based on frequency of word that appears for period of time).
 Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the word cloud as taught by Cox in view of Sweeny in view of Yadav with the density as taught by Setlur in order to prevent user to being presented with superfluous information (see Setlur [0024]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Cox in view of Sweeney in view of Yadav in view of Branton as applied to claim 7 above, and further in view of Denoue (US 20170371496).

However, Cox in view of Sweeney in view of Yadav in view of Branton does not specifically teach wherein the cloud filter portion of the process comprises: Determining an element-rank factor assigned to each, based on results from content transformations including automatic speech recognition (ASR) confidence scores and/or other ASR metrics for audio and video based content; Applying the element-rank factor to the cloud element significance rank already determined for each word element in the graphical cloud.
	Denoue does teach wherein the cloud filter portion of the process comprises: Determining an element-rank factor assigned to each, based on results from content transformations including automatic speech recognition (ASR) confidence scores and/or other ASR metrics for audio and video based content (see [0027], where errors in speech recognition are known to have low frequency); Applying the element-rank factor to the cloud element significance rank already determined for each word element in the Graphical Cloud (see [0027], where threshold is set to eliminate low frequency words).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the word cloud as taught by Cox in view of Sweeney in view of Yadav in view of Branton with the color and font as taught by Denoue in order to be able to use an approach robust to errors which are word clouds as taught by Cox and Sweeney and Branton (See Denoue [0027]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650.  The examiner can normally be reached on Monday-Thursday 7:30AM-3PM, 5PM-7PM, Friday 8AM-noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        

07/29/2021